USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 1 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 2 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 3 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 4 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 5 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 6 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 7 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 8 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 9 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 10 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 11 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 12 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 13 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 14 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 15 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 16 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 17 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 18 of 19
USDC IN/ND case 2:19-mj-00186-JEM document 1 filed 08/07/19 page 19 of 19
